Name: Regulation (EEC) No 392/71 of the Commission of 24 February 1971 amending Regulation (EEC) No 2223/70 waiving the countervailing charge on imports of certain wines originating in and coming from certain third countries
 Type: Regulation
 Subject Matter: tariff policy;  beverages and sugar;  trade;  Europe
 Date Published: nan

 Official Journal of the European Communities 95 25.2.71 Official Journal of the European Communities No L 46/ 13 REGULATION (EEC) No 392/71 OF THE COMMISSION of 24 February 1971 amending Regulation (EEC) No 2223/70 waiving the countervailing charge on imports of certain wines originating in and coming from certain third countries THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 816/701 of 28 April 1970 laying down additional provisions for the common organisation of the market in wine, as last amended by Regulation (EEC) No 2612/702 and in particular Article 9 (6 ) thereof; Whereas the first subparagraph of Article 9 (3 ) of Regulation (EEC) No 816/70 provides that where the free-at-frontier offer price for a wine, plus customs duties, is lower than the reference price for that wine, a countervailing charge equal to the difference between the reference price and the free-at-frontier offer price plus customs duties shall be levied on imports of that wine and of wines in the same category ; Whereas the second subparagraph of the same paragraph 3 provides that the countervailing charge shall not be levied as regards third countries which are prepared and in a position to guarantee that the price of imports of products originating in and coming from their territory will not be lower than the reference price less customs duties and that any deflection of trade will be avoided ; Whereas , by letter dated 10 December 1970, the competent authorities of the People's Republic of Bulgaria have intimated their readiness to give that guarantee for exports to the Community of certain wines ; whereas those authorities undertake to effect all exports of the wines in question through the sole exporter. Vinimpex, according to agreed terms and conditions ; Whereas the said authorities will ensure that deliveries of the products in question are not made at free-at-Community-frontier prices which are lower than the reference prices , less customs duties, valid on the day of customs clearance, and that any deflection of trade will be avoided ; whereas to that end they will take all necessary steps to prevent action which might indirectly bring about prices lower than the reference prices less customs duties , such as taking over marketing costs, resorting to linked transactions or any other action having similar effect; Whereas Vinimpex undertakes to communicate regularly to the Commission details of wine exports to the Community and to enable the Commission to exercise continuous supervision of the effectiveness of the measures it has taken; Whereas questions affecting observance of the guarantee given have been discussed in detail with the competent authorities of the People's Republic of Bulgaria ; whereas , following those discussions, it may be assumed that the People's Republic of Bulgaria is in a position to abide by its guarantee ; whereas, consequently, there is no need to levy a countervailing charge on imports of the above-mentioned products originating in and coming from Bulgaria ; whereas Commission Regulation (EEC) No 2223/703 of 28 October 1970 waiving the countervailing charge on imports of certain wines originating in and coming from certain third countries should therefore be supplemented accordingly ; Whereas , moreover, it is necessary to make certain corrections to parts of the preamble to that Regulation ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Wine; 1 OJ No L 99, 5.5.1970 , p . 1 . 2 OJ No L 281 , 27.12.1970, p . 6 . 3 OJ No L 241 , 4.11.1970, p . 3 . 96 Official Journal of the European Communities HAS ADOPTED THIS REGULATION : Article 1 'whereas the competent authorities of Hungary undertake to effect all exports of the wines in question through the sole exporter, Monimpex, according to agreed terms and conditions'; (b ) the following sentence shall1 be substituted for the seventh sentence : ' vyhereas the competent authorities of Romania undertake to effect all exports of the wines in question through the sole exporter, Romagricola, according to agreed terms and conditions 7 . 1 . In the 3rd 'Whereas' of the preamble to Regulation (EEC) No 2223/70 : ( a ) the following indent shall be substituted for the fourth indent : '  the competent authorities of the Hungarian People's Republic by application dated 11 August 1970'; (b ) the following indent shall be substituted for the seventh indent : '  the competent authorities of the Socialist Republic of Romania by application dated 5 June 1970'. Article 2 The following indent shall be inserted before the indent concerning Hungary in point 3 of Article 1 of Regulation (EEC) No 2223/70 : '  Bulgaria'. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. 2 . In the 4th 'Whereas' of the preamble to Regulation (EEC) No 2223/70 : ( a) the following sentence shall be . substituted for the fourth sentence : This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 24 February 1971 . For the Commission . The President Franco M. MALFATTI